Proceeding under article 78 of the former Civil Practice Act, by petitioner, an employee of the New York City Transit Authority: (a) to annul its determination made November 28, 1962 after a hearing, sustaining against him charges that he violated its rules 4 (a), 4 (d) and 11 (a), and demoting him from his position of motorman to the position of conductor as of December 3, 1962; and (b) to direct the Authority to reinstate him to his former position. By order of the Supreme Court, Kings County, made May 15, 1963, pursuant to statute (former Civ. Prac. Act, § 1296), the proceeding has been transferred to this court for disposition. Determination confirmed, without costs. While we find no substantial evidence in this record to support the charge that petitioner violated rules 4 (a) and 11 (a), there is sufficient evidence to support the charge that he violated rule 4 (d). Beldock, P. J., Kleinfeld, Christ, Hill and Rabin, JJ., concur.